Citation Nr: 0709232	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-17 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to September 
1993.  

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a September 2003 decision by the RO.  The 
veteran had filed separate claims for service connection for 
fibromyalgia and major depression.  By its September 2003 
decision, the RO granted service connection for fibromyalgia 
with symptoms of depression.  (Depression is a factor in the 
applicable Diagnostic Code for fibromyalgia.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5025.)  The veteran contends that he 
should be granted service connection for major depression as 
a separate and distinct disability from fibromyalgia.

The veteran testified at a Board hearing held at the RO on 
May 10, 2006.


FINDINGS OF FACT

1.  The veteran suffers from major depression as a separate 
and distinct disability from fibromyalgia.  

2.  His major depression is likely attributable to his period 
of active military service.  


CONCLUSION OF LAW

The veteran has major depression that is the result of 
disease or injury incurred in active military service.  38 
U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).

The veteran testified that he served in the first Persian 
Gulf War from December 31, 1990 to April 25, 1991, in Saudi 
Arabia and Northern Iraq.  He contends that he first began 
experiencing symptoms of depression in 1991, not realizing 
what he was feeling were symptoms of depression until later 
when undergoing evaluation for Persian Gulf Illness and a 
psychiatrist told him about the symptoms for depression.  The 
veteran testified that his symptoms started during the summer 
of 1991 when his unit was in Spain.  He lost interest in 
activities that he used to regularly engage in off duty, 
specifically mentioning running.  He used to run three to 
seven miles each day, but then could not get into doing it 
again.  He also testified that he felt he had lost his 
competitive edge, that something wasn't there anymore, and 
that had an effect on his leadership, which was not as strong 
or dynamic as before.  He also identified two situations, one 
in Iraq, and one in Spain, where he felt his reactions in 
interviews with Navy cameramen were strange and out of 
character because somehow things seemed funny to him.  The 
veteran also testified that he had felt stress because of his 
wife's alcoholism back home.  

After the veteran retired from active service in September 
1993, the veteran went to work as a letter carrier for the 
United States Postal Service.  During February 1994 he first 
sought treatment for his depression through his employer with 
a psychosocial assessment by a registered nurse at Gulf Oaks 
Hospital in Biloxi, Mississippi.  She concluded that the 
veteran showed signs and symptoms of depression, noting that 
he was having difficulty with concentration, mood changes, 
sporadic appetite changes, and sleep problems for years.  His 
affect was flat, and he was dysphoric.  She believed that the 
veteran needed individual work with a therapist.  She stated 
that she believed that the veteran was suffering from 
depression.

During October 1994 the veteran was hospitalized for two days 
at the United States Air Force Medical Center at Keesler Air 
Force Base, Mississippi, where he was examined for symptoms 
related to his service in the Persian Gulf War.  During his 
hospitalization the veteran was examined by a staff 
psychiatrist.  The veteran reported that, since he had 
returned from the Persian Gulf, he had noted, among other 
things, decreased motivation, chronic fatigue, periods of 
confusion, arthralgia, and some memory problems.  He stated 
that he experienced fragmented sleep, day time drowsiness, 
significant dysphoria, anhedonia, feelings of helplessness, 
fatigue, poor concentration, increased appetite with a 10 
pound weight gain, and decreased libido.  The examiner 
diagnosed the veteran as having single episode moderate major 
depression with a Global Assessment of Functioning score of 
65.  He noted that the veteran displayed numerous symptoms of 
depression.  A MMPI test was ordered, and the hospitalization 
summary noted that the result was abnormal.

At a November 2004 examination by a VA psychologist, the 
veteran dated the onset of his depression to 1991 or 1992 
when he was still in active military service.   The veteran 
reported that, at that time, he was feeling generally bad.  
He had lost any feeling of joy or satisfaction.  There was a 
lot of anxiety which was "like someone stirring a pot."  He 
felt that the anxiety started when he was exposed to rocket 
and scud attacks in Iraq.  Currently, the veteran reported 
that his sleep was severely disturbed.  He said that his 
sleep had not been good for 13 years.  He stated that he 
awakened at least twice on his good nights, and more 
frequently when he had a period of anxiety, which period 
could last for several weeks at a time.  He spoke of 
overwhelming sadness when nothing was wrong.  He reported 
that he had lost interest and enjoyment in activities.  He 
stated that he had experienced suicidal ideation in the past, 
and presently he continued to have thoughts that he would 
like to go to heaven.  

The VA psychologist's diagnosis was made utilizing The 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) criteria.  The DSM-IV 
Axis I (clinical disorders and other conditions that may be a 
focus of clinical attention) diagnosis was major depressive 
disorder.  

The VA psychologist opined that the veteran's depressive 
illness was not significantly related to his health status in 
general, and was not related to fibromyalgia in particular.  
He noted that the veteran gave a history, which appeared to 
be reliable, of the depression having begun prior to his 
discharge from service.  The psychologist concluded:  
"Although the illness began in 1991 or '92, it was not 
diagnosed by a medical authority until 10/94."  (Emphasis 
added).

The Board finds that the November 2004 VA psychologist's 
diagnosis and opinion is persuasive.  Not only does the 
record document a history of depression that merits 
evaluation as a disability separate and distinct from 
fibromyalgia, the VA psychologist was very definite in his 
opinion that the veteran's depressive illness was not related 
to his fibromyalgia.

The Board further notes that the veteran is competent to 
testify about what he experienced with regard to how he felt 
and when his depressive symptoms began, and the symptoms he 
has experienced since that time.  38 C.F.R. § 3.159 (a)(2) 
(2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).   Although there is no record of the veteran having 
been treated for depression during service, the VA 
psychologist appears to have conceded that the illness began 
during 1991 or 1992 and has in effect provided a medical 
nexus opinion that the veteran's symptoms of depression did 
originate during the veteran's active military service.  

There is no evidence in the claims file to refute the 
November 2004 VA psychologist's opinions.  Accordingly, with 
resolution of reasonable doubt in the veteran's favor, the 
Board will grant service connection for major depression as a 
disability separate and distinct from fibromyalgia.




ORDER

Service connection for major depression as a disability 
separate and distinct from fibromyalgia is granted. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


